DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having Application No. 17/029,709 filed on 9/23/2020 is presented for examination by the Examiner. Claims 1-18 are currently pending in the present application.

Priority
Acknowledgment is made of Applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application CHINA 202010730268.6, filed on 7/27/2020.

Drawings
The Applicant's drawings filed on 9/23/2020 are acceptable for examination purpose.
Examiner Notes
With respect to claim 1 which is method claim, the Examiner notes that the claimed functions must, inherently, require a computer processor as taken in view of page 2 lines 11-19, and item 601 in Figure 6 in the Applicant’s instant disclosure. Therefore, the method of claims 1-6 is statutory under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1, 7 and 13 recite the limitation of “determining, based on a difference between the second snapshot and the first snapshot, a second subset of the data block set, the second subset being different from the first subset”, which renders the claims indefinite. The claims provide no guidance as to how the step “determining” is to be accomplished; and how “a second subset” is to be generated and utilized for tangible result. There appear to be missing essential elements. Clarification is respectfully required.
	Note, the dependent claims are also rejected because they depend on and/or do not remedy the deficiencies inherited by their parent claims.

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	After conducting different searches in PE2E - SEARCH, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the limitations:
“acquiring a first snapshot of a data block set, the first snapshot being a snapshot before a first subset of the data block set starts to be replicated;
acquiring a second snapshot of the data block set, the second snapshot being a snapshot of the data block set when replication of the first subset is completed; and
determining, based on a difference between the second snapshot and the first snapshot, a second subset of the data block set, the second subset being different from the first subset”, as recited in the independent claims 1, 7 and 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	See attached form PTOL-892.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        2/24/2022